                        Case 4:20-cv-00128-RSB-CLR Document 15 Filed 03/26/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                 Southern District of Georgia
                  ABANOOB ABDEL-MALAK,

                                        Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                            V.                                   CASE NUMBER:        4:20-cv-128

                  UNITED STATES MARSHALL, FEDERAL BUREAU OF
                  INVESTIGAIONS, JOHN DOE, and JANE DOE,

                                         Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that in accordance with the Order of the Court entered the 15th day of March 2021, the Report and

                    Recommendation of the Magistrate Judge is ADOPTED as the Order of the Court. The Court

                    dismisses Plaintiff's Complaint, and this case stands closed.




           Approved by: ________________________________
                         ______________________________




           March 26, 2021                                                      John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By)
                                                                                By)) Deputy Clerk
                                                                                            Cler
                                                                                              erk
                                                                                              er
GAS Rev 10/2020
